 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEverspray Enterprises, Inc. and Road Sprinkler Fit-ters, Local Union No. 669, affiliated with UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO. Case 13-CA-16102March 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 30, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, Charging Party filed cross-exceptions and a supporting brief, and GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Everspray Enter-prises, Inc., Des Plaines, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard on May 18 and 19, 1977, in Chicago,Illinois, pursuant to a charge duly filed and served,' and acomplaint issued on February 18, 1977. The complaint, asamended at the opening of the hearing, presents questionsas to whether the Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended. In itsanswer, duly filed, the Respondent conceded certain factswith respect to its business operations, but it denied allallegations that it had committed any unfair labor prac-tices.At the hearing, the General Counsel, the Respondent,and the Charging Union were represented by counsel. Allparties were given full opportunity to examine and cross-examine witnesses, and to file briefs. Oral argument washad by counsel and on July 11, 1977, briefs were receivedfrom all the parties.Upon the entire record in the case, including the briefs ofcounsel, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation with an officeand principal place of business in Des Plaines, is engagedin the installation of fire sprinklers in office buildings andindustrial centers. During the course of the 12 monthspreceding issuance of the complaint, a representativeperiod, the Respondent made purchases and receivedgoods valued in excess of $50,000 at its Illinois locationfrom points located outside the State of Illinois. Upon theforegoing facts the Respondent concedes, and I find, thatEverspray Enterprises, Inc., is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRoad Sprinkler Fitters, Local Union No. 669, affiliatedwith United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, herein Local 669 or theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent is a small business, organized about1975, that is engaged in the installation of fire preventionequipment, primarily on construction projects. GeorgeWellek is the president, and Michael Wellek, his son, is thevice president. It does not appear that the Respondent hadmore than eight employees at any time material herein.During the course of 1976, Sprinkler Fitters' Union,Local 281 (herein Local 281), which appears to be a sisterlocal of the Charging Party herein, began picketing theRespondent's projects. Both the Welleks testified as to theproblems which were created by this picketing. Accordingto President George Wellek, a preponderant majority ofthe jobs which the Respondent has secured are in the areawhich Local 281 claims to be its jurisdiction. Wellekestimated that approximately 98 percent of their contractsI The charge was filed on January 5, 1977.235 NLRB No. 21120 EVERSPRAY ENTERPRISES, INC.are in the area claimed by Local 281 as its jurisdiction andonly about 2 percent are in the area claimed by Local 669.At some point during the year 1976,2 the latter unionfiled a charge with the Regional Office alleging that, inviolation of Section 8(a)(2) of the Act, the Respondent hadunlawfully assisted the Congress of Independent Unions(Everspray Enterprises, Inc., Case 13-CA-15615). Early inSeptember all the parties involved therein entered into asettlement agreement whereby the Respondent agreed,inter alia, that, until the Congress of Independent Unionswas certified by the Board as the bargaining representativeof its employees, the Respondent would withdraw andwithhold all recognition from that labor organization.On October 1, President Wellek laid off several of theregular sprinkler fitters in the Respondent's employ. At thehearing he testified that the layoff was necessitated becauseLocal 281 was picketing the Respondent's jobs, customerswere canceling their contracts, and the Employer no longerhad work for all the employees.3On October 5, several of the laid-off employees, includ-ing Michael Culp, Robert Dadabo, Charles Fitch, andMark Schmitz, met with a representative of Local 669 andsigned authorization cards for that Union. On October 7,Local 669 filed a representation petition with the RegionalOffice (Everspray Enterprises, Inc., Case 13-RC-14209)wherein it requested an election in a unit made up of thefull-time and regular part-time installers and fitters. OnOctober 8, Vice President Michael Wellek called in thefour above-named employees, gave them their final pay-checks, and had them sign resignation statements which hehad drafted for their signature. President Wellek testifiedthat since October 8 the Respondent has had almost noemployees in the field and that he has relied largely onpeople whom he referred to as "moonlighters" to performthe installation work required on the Respondent'sprojects. Wellek described the "moonlighters" as off-dutypolicemen and firemen who have been working for him asindependent contractors.The General Counsel and the Charging Union contendthat the Respondent solicited the resignations of Culp,Dadabo, Fitch, and Schmitz because of their unionactivities and that the resulting terminations were construc-tive discharges in violation of Section 8(a)(3) and (I) of theAct. This allegation is denied in its entirety by theRespondent. To the facts in connection with this issue wewill now turn.B. The Alleged Violations of Section 8(a)(1) and(3); Findings and Conclusions in ConnectionTherewithAt the time President George Wellek went to the jobsiteson October I and informed the employees that they werebeing laid off, nothing was said to them to indicate that thelayoff would be permanent or that shortly they would be2 All dates that appear hereinafter are for the year 1976, unless otherwisenoted.3 There had, indeed, been a substantial decline in the volume of theRespondent's work. Thus, President Wellek testified that, whereas for theyear preceding July I, 1976. the Respondent had averaged contract sales ofapproximately $60,000 per month, for the 6 months after October 1, 1976,sales declined to an average of only $15,000 a month, and in April 1977 thetotal was less than $2,000.asked to resign their jobs. The evidence is undisputed thatWellek told the men that they were being laid off becauseof the troubles resulting from the picketing by Local 281,and that he gave no indication that the layoff would bepermanent. Employee Fitch credibly testified that thepresident told him that he "didn't know exactly how long it[the layoff] would last" and added that "[the employees]hold the key to whatever happens."As noted earlier, on October 5, Culp, Fitch, Dadabo, andSchmitz met with Mike Eads, a business representative forLocal 669. Also present was Ron Lucido, who, as appearsfrom the testimony of the Welleks, was a transientemployee for the Company who frequently worked on jobswith George Wellek. The four first named employeessigned authorization cards for Local 669.4 Each of the ;ournoted on his card that he was then an employee ofEverspray Enterprises, in keeping with an obvious assump-tion that his layoff was a temporary matter. On October 7,Union Representative Eads filed a representation petitionwith the Regional Office, requesting a Board-conductedelection in a unit of the Company's "installers and fitters."The next day, after Michael Wellek summoned the fourto his office by telephone to pick up their checks, Wellekmet with each one individually. After each of the menreceived his check, Wellek asked him to sign a form whichhe described as a waiver of any further monetary claimsagainst the Company. Actually, the critical language in thisform read as follows:...effective immediately I am resigning from Ever-spray Enterprises, Inc., and agree not to make anyfuture claims against the company for any servicesperformed by me during my term of employment whichhas now ended.Wellek had his secretary, Elizabeth Scipior, witness thesignature of each employee. Notwithstanding the languageon this document, Wellek never mentioned the resignationaspect of the procedure, but spoke only of the release of theRespondent from any further financial liability to them.None of the men was given a copy of the resignation form.At the same time, Wellek brought up the union issue withsome of the employees. Thus, Culp credibly testified thathe and the vice president talked about unions, that Wellekmentioned the Congress of Independent Unions which hadfigured in the earlier Board case, and that Wellek alsospoke of the possibilities of their considering Local 281 as abargaining agent.According to Culp, there was no discussion of hisresignation and, when he inquired about the prospects ofbeing recalled to work, Wellek told him that as to thatquestion and the matter of "what was going to happen withthe Company ...the key was in our hands." Afterconcluding his conversation with Michael Wellek, Culpwent to the home of President Wellek to discuss another4 It does not appear that Lucido signed an authorization card. In its briefthe Charging Party contends that the Respondent secured knowledge of itsemployees' union activities from Lucido. While there is some ground forsuspecting that this individual was an informant for the Company, therecord is lacking any clear basis for such an inference.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproblem connected with a traffic violation in which he hadbeen involved while driving a company vehicle. Culpcredibly testified that while there the subject of unionsentered their discussion and that George Wellek told him"that he would never join [Local] 669."Employee Dadabo credibly testified that at the meetinghe had with Vice President Wellek he inquired as to whythe employees were being laid off and that, after Wellekreiterated the story of the pressures which the picketing byLocal 281 had placed on the Company, he told Dadabothat "[Union Representative] Mike Eads came in wavingauthorization cards." According to Dadabo, Wellek thentold him "we shouldn't have gone that way." Dadabotestified that thereafter the vice president told him that theRespondent had three options as to its course of action: (I)it could go out of business; (2) it could subcontract all itsinstallation work to independent contractors; or (3) itcould "join [Local] 281 because we [the Respondent]operate mainly in their territory." According to Dadabo,Wellek concluded their discussion by telling him that "hewould definitely not want to join [Local] 669. It wouldn'tbe financially feasible."5Employee Schmitz credibly testified that when he metwith Michael Wellek that day the latter told him that heliked working with him and that he felt that "it was atragedy ...that things weren't working out and nobodywas working." According to Schmitz, Wellek concludedthe discussion by telling him that Schmitz and his cowork-ers "blew it by talking with ... union 669."6The Welleks denied having any knowledge that theemployees had signed authorization cards or had devel-oped any union interests until the Respondent received acopy of the representation petition which, according toMichael Wellek, was sometime after October 8. However,at the representation hearing held on December 23, 1976,Michael Wellek testified that before October 8 the employ-ees had mentioned to him that they had signed up withLocal 669. Moreover, at that same hearing, George Wellekmanifested his dismay with the action of the four employ-ees who executed authorization cards with Local 669 whenhe testified that he told the four employees involved herethat "we couldn't continue to get work as long as [Local]281 was doing the picketing, and here they were joininganother union [obviously Local 669], which wouldn't helpus with our 281 picketing." (Emphasis supplied.)The four employees who testified were frank and honestthroughout their appearance on the witness stand and theirdirect testimony was subjected to a searching cross-exami-nation by able counsel for the Respondent. On thequestion as to whether the Welleks had any knowledge thatthe four employees had signed authorization cards prior toOctober 8, the denials of the Respondent's officers werenot convincing, a conclusion that was borne out by anexamination of their testimony at the hearing in the instantmatter as compared with their earlier testimony at therepresentation hearing that is set forth above. For these5 All phrases within quotation marks are from Dadabo's creditedtestimony.6 The quotations in this paragraph are from Schmitz' credible testimony.I In addition to the findings set forth above, it is also found that theRespondent's knowledge of employee interest in Local 669 is inferable fromthe fact that the Company had a small work force with which the Welleks.reasons, and based upon the respective demeanor of thesewitnesses at the time they appeared and testified, it is myconclusion that the testimony of Culp, Dadabo, Fitch, andSchmitz was more credible than that of the Welleks.Consequently, it is now found that, prior to October 8, theRespondent had knowledge that these employees hadsigned authorization cards for Local 669.7On the basis of the foregoing conclusions, it is now foundthat the Respondent violated Section 8(a)(1) of the Act byPresident George Wellek's statement to employee Culpthat the Respondent "would never join 669," and by VicePresident Michael Wellek's statement to employee Schmitzthat Schmitz and his coworkers "blew it by talking to Local669." The comments of the Welleks clearly indicated to thefour employees in question that the Respondent would notrecognize the bargaining agent they had designated andthat their selection of Local 669, rather than Local 281, orsome other union, endangered their future with the Re-spondent. The vice president's declaration in particular, tothe effect that Schmitz and his colleagues "blew it" bysigning up with Local 669, contained an obvious threat ofreprisal for this act on the employees' part. Consequently,these remarks were not protected as mere economicpredictions with respect to their future with one unionrather than another, and their utterance by the Respon-dent's officials constituted violations of Section 8(a)(I).N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618-619(1969).The coercive remarks of the Respondent's officials onOctober 8 tend to establish that the resignations of the fouremployees were solicited on that date for unlawful reasons.Saia Motor Freight Line, Inc., 182 NLRB 614, 629 (1970).The record is barren of any evidence that any of theseemployees initiated his own resignation. All of the evidenceis to the contrary. Elizabeth Scipior, a witness called by theRespondent who was present at the time the resignationswere signed, testified that when Michael Wellek asked theemployees to sign the resignation forms he did not tellthem what was on the documents or mention the fact thatthey constituted resignations. Wellek himself conceded thatthe Respondent had no alternative form for those employ-ees who might prefer to be laid off rather than submit theirresignations. Miss Scipior testified that prior to October 8she had never been asked to witness the signing of anyresignations. The record herein plainly establishes "asequence of events ...[which] do not logically followfrom a resignation, but more plausibly follow from adischarge." W. T. Grant Company, 209 NLRB 244, 248(1974). The Respondent obviously made no effort toascertain the employees' own desires or to explain thepossible effect of signing the forms, a course of conductfrom which it is apparent that Michael Wellek was notdealing with the employees in good faith. Irwin's Barberand Beauty Supply, Inc., 220 NLRB 1212, 1215 (1975).On the basis of the evidence set forth above, I concludethat the Respondent solicited the signed resignations fromboth father and son, maintained very close relations. Angwell CurtainCompany, Inc. v. N.LR.B., 192 F.2d 899, 903 (C.A. 7, 1951). See alsoN.LR.B. v. Sutherland Lumber Company, Inc., 452 F.2d 67, 69 (C.A. 7,1971); N.LR.B, v. Abingdon Nursing Center, 80 LRRM 3232, 68 LC ¶ 12,890(C.A. 7, 1972); Wiese Plow Welding Co., Inc., 123 NLRB 616. 617-618(1959).122 EVERSPRAY ENTERPRISES, INC.Culp, Dadabo, Fitch, and Schmitz because it discoveredthat they had executed authorization cards for Local 669.Moreover, when Michael Wellek told employee Schmitzthat Schmitz and his coworkers "blew it" by signing upwith Local 669 and might very well be working but for thatact, Schmitz had reason to believe that the Respondent haddecided to terminate his employment regardless of whetherhe signed the resignation form. At the very least, themanner in which he was presented the document made itevident that the Respondent was conditioning any furtheremployment on his giving up support for Local 669. JohnE. Holkko d/b/a Lifetime Shingle Company, 203 NLRB688, 693 (1973). On October I, President Wellek told theemployees that they themselves "held the key" to thefuture. At the hearing he testified that 98 percent of theRespondent's work came under the geographical jurisdic-tion claimed by Local 381. When this testimony is viewedagainst the evident antipathy which the Welleks expressedas to Local 669, it is manifest that the Respondent solicitedthe resignations, at least in part, to avoid jurisdictionaldifficulties between the two locals.There is no evidence in the record that at the time theRespondent solicited their resignations the employees weregiven any option as to whether they might remain in layoffstatus rather than quit. In view of the Respondent's animusagainst Local 669 it is clear that the employee choice was"to quit or be fired." Frank S. Malek and Azzetta G. Malek,Partners, d/b/a Precision Tool and Die Mfg. Co., 205 NLRB205, 207-208 (1973). Moreover, it is equally manifest thatthe Respondent's resort to resignation forms was part of itsstrategy to create a pretext for its "expressed determinationto go nonunion." Marquis Elevator Company, Inc., 217NLRB 461, 468-469 (1975).8On the basis of the findings set forth above, it is myconclusion that, on October 8, the Respondent securedresignations from the four employees here involved be-cause it learned that on October 5 they had executedauthorization cards in Local 669. Paoli Chair Company,Inc., 213 NLRB 909, 921-923 (1974). It is now found thatby this course of conduct the Respondent constructivelydischarged these individuals for their manifestation ofinterest in Local 669 and thereby violated Section 8(a)(3)and (1) of the Act.8 See Dust-Tex Service, Inc., 214 NLRB 398, 406 (1974), where the Boardstated that the Respondent was "conditioning continued employment uponabandonment of the Union," and whether the employees were discharged orresigned after having been laid off was only a question of semantics, since"the plain fact is they were refused continued employment."9 Both prior to and after the layoffs, the Respondent's business went intoa serious decline. However, evidence was introduced at the hearing whichestablished that in the months subsequent to October I, 1976, theRespondent continued to perform a substantial amount of installation work.Thus, at least four employees who were allowed to remain on the payrollworked a considerable amount of overtime after October 8, 1976 (e.g..Eurcano Mojica, Michael Lo Bue, Ron Lucido, and Pedro Munuz). Inaddition, the Respondent paid its "moonlighters" substantial sums for theirservices at installation work after October 8. Dunng the 3 months followingthe latter date, the Respondent paid these latter individuals $3,713.75 forCONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2. By discriminating in regard to the hire and tenure ofMichael Culp, Robert Dadabo, Charles Fitch, and MarkSchmitz, thereby discouraging membership in Local 669,the Respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(aX)() of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Having found that the Respondent discriminatorilyterminated Michael Culp, Robert Dadabo, Charles Fitch,and Mark Schmitz, it will be recommended that theRespondent be ordered to offer these employees immediateand full reinstatement without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings they may have suffered from the timeof their termination to the date of the Respondent's offer ofreinstatement.9The backpay for the above-named employ-ees shall be computed in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).10It willbe recommended that the said Respondent be required topreserve and make available to the Board or its agents, onrequest, payroll and other records to facilitate the compu-tation of backpay due.Since "a discriminatory discharge of an employee ...goes to the very heart of the Act" (N.LRB. v. EntwistleManufacturing Company, 120 F.2d 532, 536 (C.A. 4, 1941)),it will be recommended that the Respondent be ordered totheir work, whereas in the 3 months prior to October 8, 1976, it had onlypaid them $894 for their services. Finally, the Respondent's accountsreceivable journal indicates that the collections for work completed in the 3months following the layoff approximated $84,000. a figure that was higherthan the revenue collected for the 3-month period just prior to the layoff.From this data it is apparent that the economic conditions which motivatedthe layoff of October I ended, at least for a while, sometime thereafter. Inany event, the matter as to when Culp, Fitch. and Schmitz would have beenrecalled to work, absent the Respondent's discrimination against them onOctober 8, 1976, presents a question which should be left for the compliancestage of this proceeding. East Coast Equipment Corporation and Steco Sales,Inc., 221 NLRB 618.619 (1975), enfd. 546 F.2d 418 (C.A. 3, 1976).to See. generally, Isis Plumbing & Heating Co., Inc.. 138 NLRB 716(1962.)123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist from infringing in any manner upon therights guaranteed in Section 7.11Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I issue thefollowing recommended:ORDER 12The Respondent, Everspray Enterprises, Inc., DesPlaines, Illinois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst any employee in regard to his hire and tenure ofemployment or any term or condition of employment,because of activity on behalf of, or membership in, RoadSprinkler Fitters, Local Union No. 669, affiliated withUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitling Industry of the United Statesand Canada, AFL-CIO, or any other labor organization.(b) Discriminatorily threatening its employees if theybecome members of, or assist, a labor organization.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Michael Culp, Robert Dadabo, CharlesFitch, and Mark Schmitz immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary, or appropriate, to analyze the amount ofbackpay due under this recommended Order.(c) Post at its office in Des Plaines, Illinois, copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Respondent's authorizedrepresentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I1 The Charging Union also seeks a remedy which would include abargaining order. N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).Here, however, there is no evidence that Local 669 had a majority of the"full-time and regular part-time installers and fitters," the unit for whichthat union sought an election. In fact, it is unclear as to how manyemployees were in the requested unit at any time material herein. Counselhas not cited any decision of the Board in which a Gissel-type remedy wasordered where it was not established that the union had a majority in theappropriate unit, nor am I aware of any such decision. Under thesecircumstances, particularly the fact that "the issue of the Charging Party'smajority status was not in any way litigated at any stage of the proceeding"(GTE Automatic Electnc, Inc., 196 NLRB 902, 903, 915 (1972)), the lattertype remedy will not be recommended here.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.13 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in RoadSprinkler Fitters, Local Union No. 669, affiliated withUnited Association of Journeymen and Apprentices ofthe Pipe Fitting Industry of the United States andCanada, AFL-CIO, by laying off, discharging, orotherwise discriminating against our employees be-cause of their union or concerted activities.WE WILL NOT threaten our employees with reprisalsfor their support of, or membership in, the aforesaidUnion.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.WE WILL offer to the following named employeesimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to subtantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges:Michael CulpRobert DadaboCharles FitchMark SchmitzWE WILL make whole the above-named employees,against whom we have discriminated, for any loss theymay have suffered because of our discrimination, bypayment to each of them of a sum of money equal tothe amount that he normally would have earned aswages from the date of such discrimination to the dateof the offer of reinstatement, less his net earningsduring said period with interest thereon.EVERSPRAY ENTERPRISES,INC.124